USDC IN/ND case 1:19-cr-00013-HAB-SLC document 159 filed 04/16/21 page 1 of 3

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          FORT WAYNE DIVISION

UNITED STATES OF AMERICA              )
                                      )
      v.                              )       CASE NO. 1:19-CR-13
                                      )
MICHAEL MAXEY                         )

                        MOTION TO CONTINUE
             FINAL PRETRIAL CONFERENCE AND JURY TRIAL

      COMES NOW the Defendant, Michael Maxey, by Counsel, Robert W. Gevers,

II, and respectfully requests the Court to reset the jury trial, the final pretrial

conference, and the pretrial motions/plea agreement deadline in this matter. In

support of this request, Counsel states as follows:

      1.    Trial in this matter is currently set for May 11 - 17, 2021;

      2.    Final pretrial conference is this matter is scheduled for April 27,

2021, at 2:00 p.m.;

      3.    The pretrial motions and plea agreement deadline is scheduled for

April 20, 2021;

      4.    On April 8, 2021, Counsel for the Defendant and Counsel for the

Government discussed additional discovery materials that were now available as

related to the alleged conspiracy in this matter and to the alleged Co-Defendants;

      5.     Such discovery material is voluminous and contains documentary

evidence as well as recordings among alleged co-conspirators;

      6.     The Defendant has requested certain specific documentation which

the Defendant presumes may be in the voluminous discovery;


                                          1
USDC IN/ND case 1:19-cr-00013-HAB-SLC document 159 filed 04/16/21 page 2 of 3

       7.      Due to the ongoing regulations at the Allen County Jail (where the

Defendant is currently detained) under the Covid-19 pandemic, Counsel for the

Defendant is not allowed to have person-to-person meetings with the client;

       8.      Jail conferences must be held either by video teleconference or in

meeting rooms over monitored and recorded ‘telephone’ communication devices

with plexiglass between the client and the attorney, so that communication is

difficult and non-confidential and the setting is not adequate to effectively and

adequately review audio/video recordings which the Defendant may wish to review

himself;

       9.     Due to the current backlog of State and Federal cases and the trial

calendars in State and Federal Courts, Counsel needs the extended time to ensure

the voluminous materials are provided to the Defendant for his full review;

       10.     Counsel for the United States, Assistant United States Attorney

Anthony Geller, does not object to this continuance;

       11.    The Defendant, Michael Maxey, has been informed of this motion and

has no objection to the Court granting a continuance;

       12.    The ends of justice served by granting such a continuance outweigh

the public and the Defendant’s interest in a speedy trial, particularly where the

failure to grant such a continuance would unreasonably deny the Defendant and

counsel reasonable time necessary for effective preparation, taking into account

the exercise of due diligence. The period of delay resulting from this continuance

is to be excluded under the terms of the Speedy Trial Act and under 18 U.S.C. §

316, (h) (7) (A) and (h) (7) (B) (iv).
                                         2
USDC IN/ND case 1:19-cr-00013-HAB-SLC document 159 filed 04/16/21 page 3 of 3

      For all of the foregoing reasons, Mr. Maxey respectfully requests that the

jury trial, the final pretrial conference, and the pretrial motions and plea agree-

ment deadline in this matter be reset for a period of at least one hundred twenty

(120) days.

                                            Respectfully Submitted

                                            /S/ Robert W. Gevers, II
                                            Robert W. Gevers, II, No. 8613-02
                                            116 E. Berry Street, Suite 1000
                                            The Lincoln Tower
                                            Fort Wayne, Indiana 46802
                                            Telephone: (260) 407-7071
                                            ATTORNEY FOR DEFENDANT
                                            EMAIL: la@geverslaw.com


                           CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copy of the above
and foregoing Motion to Continue Final Pretrial Conference and Jury Trial was
served by electronic mail on this 16th day of April, 2021, to:

                         Anthony Geller
                         Asst. United States Attorney
                         United States District Court
                         anthony.geller@usdoj.gov



                                            /s/ Robert W. Gevers, II
                                             Robert W. Gevers, II




                                        3
